Case 2:19-mj-00023-MTP Document1 Filed 08/13/19 Page 1 of 3

AO 91 (Rey. 11/11) Criminal Complaint ee

pe
UNITED STATES DISTRICT CouRT| [
| Aus 13 201 |

for the

 

    

Southern District of Mississippi

 

United States of America )
v. ) a \
Guadalupe MARTINEZ-Sanchez Case No. i
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of _ __August7,2019  ———siinthecountyof ————s Jasper in the
Southern Districtof Mississippi _—_—_, the defendant(s) violated:
Code Section Offense Description
8 U.S.C. § 1326 (a)(1)& (2) Illegal Reentry

This criminal complaint is based on these facts:

See attached affidavit

@ Continued on the attached sheet.

 

Complainant’s si. ire

Brent Druery, SA HSI /

Printed name and title

Sworn to before me and signed in my presence. ee
fete: 08/13/2019 [ LL, (
eee le

Judge's signature

 

 

City andstate: Jackson, Mississippi

— Mike T. Parker, United States Magistrate Judge

Printed name and title

 
Case 2:19-mj-00023-MTP Document 1 Filed 08/13/19 Page 2 of 3

AFFIDAVIT FOR PROBABLE CAUSE FOR
A COMPLAINT AND ARREST WARRANT

I, Brent Druery, being duly sworn, do hereby depose and state the following:
INTRODUCTION AND AGENT BACKGROUND

1. I am employed as a Special Agent with Homeland Security Investigations
(“HSI”), assigned to the Resident Agent in Charge in Jackson, Mississippi. I have been so
employed since November of 2002. I have received training and been assigned to conduct
investigations of criminal violations of the United States Code as enumerated in Titles 8, 18, 19,
21, 22, 31 and various other federal statutes.

2. I submit this affidavit based on information known to me personally from the
investigation, as well as information obtained from others who have investigated the matter or
have personal knowledge of the facts herein. This affidavit is being submitted in support of a
criminal complaint against Guadalupe MARTINEZ-Sanchez, and, as such, does not include all
the information known to me as part of this investigation, but only information sufficient to
establish probable cause for the issuance of a criminal complaint against Guadalupe
MARTINEZ-Sanchez for violating Title 8, United States Code, Sections 1326(a)(1) and (2),
reentry of removed alien.

PROBABLE CAUSE
3. On August 7, 2019, Immigration and Customs Enforcement (ICE) executed seven
criminal and administrative search warrants at chicken processing company locations across the
Southern District of Mississippi. During the execution of the search warrant at Peco Foods, 95
Commerce Drive, Bay Springs, Mississippi 39338, ICE officials encountered Guadalupe
MARTINEZ-Sanchez (Alien # XXXXX 1829), an illegal alien from Mexico. Record checks for

MARTINEZ-Sanchez revealed one prior removal by U.S. immigration officials. On or about
Case 2:19-mj-00023-MTP Document 1 Filed 08/13/19 Page 3 of 3

November 28, 2014, MARTINEZ-Sanchez was encountered by U.S. immigration officials in
Arizona and was processed as an Expedited Removal. She was thereafter removed to Mexico
from Douglas, Arizona, on or about November 28, 2014. Queries within ICE databases revealed
Guadalupe MARTINEZ-Sanchez has not received consent from the Attorney General of the
United States or Secretary of Homeland Security to apply for readmission, or to re-enter into the
United States.
CONCLUSION

5. Based on these underlying facts and circumstances, as set forth above, it is my
belief that probable cause exists showing that Guadalupe MARTINEZ-Sanchez, is a citizen and
national of Mexico, who reentered and was found in the United States after deportation and
removal without having first obtained the express consent of the Attorney General of the United
States or the Secretary of the Department of Homeland Security, in violation of Title 8, United
States Code, Section 1326(a)(1) and (2).

Respectfully submitted,

AY FP
C%

Brent Druery
Special Agent
Homeland Security Investigations

an
SWORN to before me on this 3 day of August, 2019.

Le ta

UNITED STATES MAGISTRATE JUDGE

 

 
